Gases: 51D Gy-02821-SL Doc # 84 Filled: Q7(Q2220 710062. PRageIDASi/5

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio

GOLD CREST, LLC., a California Limited Liability

Company, Civil Action No. 5:19-cev-02921-SL

Plaintiff(s)

Vv.
PROJECT LIGHT, LLC, an Ohio Limited Liability
Company; PROSPETTO LIGHT, LLC, an Ohio Limited
Liability Company; PROSPETTO LIGHTING, LLC, an
Ohio Limited Liability Company; SAM AVNY; an
individual; and DOES 1 through 10, inclusive,

ee ee

Defendant(s}

SUMMONS ON FIRST AMENDED COMPLAINT
IN A CIVIL ACTION

To: (Defendant’s name and address)

x SAM AVNY; an individual, 4976 Hudson Drive, Stowe, Ohio, 44224
A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Kyriacos S. Tsircou (SBN 209905)

Konrad L. Trope (SBN 133214)

[Admitted Pro Hac Vice]

Tsircou Intellectual Property Law

515 S Flower Street, 36th Floor

Los Angeles, California 90071

Phone Number: (323) 660-9916 / Fax Number: (323) 660-9917
Email: kyri@tsircoulaw.com; ktrope@tsircoulaw.com

A

t
iQ
rl

oO

If you fail to respond, judgment by default will be entered agai
You also must file your answer or motion with the court.

SANDY OPACHICH, CLERK OF THE COURT

Date: 6/9/2020 [s{Karla Ovozco-

 

Signature of Clerk or Deputy Clerk

 
CEASS: SEL 910y2029241 Shoes # 84 dyleds/OG/92/20,0f 2, (RagelD gs 876

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)
Civil Action No. 5:19cv2921

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 )

This summons for (name of individual and title, if any) SAM AVNY

 

was received by me on (date) 06/25/2020

C1 I personally served the summons on the individual at (place)

 

on (date) 3 or

 

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

on (date) , and mailed a copy to the individual’s last known address; or

XI I served the summons on (name of individual) JENNY COLLIER, DIRECTOR OF PROJECTS , who is

 

 

 

 

designated by law to accept service of process on behalf of (name of organization) _SAM AVNY 7
4976 HUDSON DRIVE, STOW, OHIO 44224 _ ON (date) — 06/25/2020 2:56 PM; °F
C1 I returned the summons unexecuted because * or

 

BI Other (specif): DESCRIPTION: WF/44/5'3/190/AUBURN HAIR

   

 

My fees are $ for travel and $ for services, for a total of $
I declare under penalty of perjury that this information is /
Ly j;
Se
Date: 06/29/2020, _ 7
se ’s signature
—_/

BENJAMIN PURSER, PROCESS SERVER

Printed name and title

221 SPRINGSIDE DRIVE, AKRON, OHIO 44333

Server’s address

Additional information regarding attempted service, etc:

DOCUMENTS: CASE MANAGEMENT PLAN PART 1, WITH TENTATIVE TRIAL DATE, APPENDIX A & B, SUMMONS ON
FIRST AMENDED COMPLAINT IN A CIVIL ACTION, FIRST AMENDED COMPLAINT FOR DAMAGES, INJUNCTIVE RELIEF,
ATTORNEYS' FEES AND COSTS, EXHIBIT 1 & 2.
